Exhibit Date: May 5, 2009 Contact: Gregory P. Sargen Vice President & CFO Phone: 201-804-3055 Email: gregory.sargen@cambrex.com Release: Immediate CAMBREX REPORTS FIRST QUARTER 2009 RESULTS East Rutherford, NJ – May 5, 2009 – Cambrex Corporation (NYSE: CBM) reports first quarter results for the period ended March 31, 2009. Highlights - Sales increased 8.7% compared to first quarter 2008 excluding the impact of foreign currency.Reported sales declined by 2.8% for the quarter. - EBITDA was $13.0 million versus adjusted EBITDA of $13.5 million in the same quarter last year (see attached table). - Debt, net of cash was $95.3 million at the end of first quarter 2009, a $3.8 million improvement during the quarter excluding the impact of final payments to former executives, strategic alternative related payments and foreign currency on cash balances.On a reported basis, debt, net of cash increased $4.0 million. Basis of Reporting The Company has provided a reconciliation from adjusted and other non-GAAP amounts to GAAP amounts at the end of this press release.Management believes that this basis of reporting provides a more meaningful representation of the Company’s operating results for the periods presented due to the magnitude and nature of certain recorded expenses. First Quarter 2009 Operating Results First quarter 2009 sales of $60.0 million were 2.8% lower than the first quarter 2008.Sales were unfavorably impacted 11.5% due to exchange rates reflecting a stronger U.S. dollar.Excluding the currency impact, sales increased 8.7%.The increase is primarily due to higher volumes of two active pharmaceutical ingredients (“APIs”) manufactured under long term supply agreements, higher volumes of controlled substances and slightly higher custom development revenues, partially offset by lower sales of generic APIs. First quarter 2009 Gross Margin decreased to 31.9% of sales from 35.5% during the first quarter 2008, with foreign currency favorably impacting gross margin by 6.0%.Lower production levels and the accompanying lower absorption compared to the prior year’s first quarter, along with slightly higher production costs were the main drivers of the lower margins. Cambrex
